Title: Guardian Accounts, 6 May 1765
From: Washington, George
To: 



[6 May 1765]




Mr John Parke Custis
Dr





Sterling
Curry


176[4]







To cash paid for Sundries since my last settlement with the ⟨mutilated⟩ in April 1764 viz.





⟨mutilated⟩ a Sett of Shoe & knee Buckles for his Man
£ 0. 3.6





To William Carlin—Taylors Acct
. 7.6





Mr McKay entrance to Dancing
   .10. 





William ⟨mutilated⟩ for Books
. 5. 





⟨Messrs Carlyle &⟩ Dalton for a pair of shoes
   . 6. 





Mr Stedlar ⟨for⟩ entrance to Musick
1. 7.0





The Secretary for ⅔ of 90 lbs.







Tobo for Recording of the Estates Accounts
.10. 

3. 8. 0



To Mr Didsbury for Shoes chargd by mistake to Go: Washington amounting to Sterlg
£ 2.12.3





Freight






Insurance &ca
. 6.6






2.18.9





60 prCt Excha: on Ditto
1.15.3

4.14. 0



To Charles Washingtons & Fieldg Lewis’s Bond bearing date April 30th 1764 for

800.     


May 5
To payment of Francis Foster’s Mortgage this ⟨mutilated⟩ day of May 1765 for

500.     






£1308. 2. 0    


1765May 6
To Balle due Jno. Parke Custis & carried to New Acct

330. 2.11






£1638. 4.11



Contra
Cr


1764


Sterling
Currency


April 30
By Balle of last settled Acct of this date

429.17. 9



By my draft on Robt Cary Esqr. & Co. and lent ⟨mutilated⟩ Jno. ⟨mutilated⟩

⟨mutilated⟩



Washington

⟨mutilated⟩



⟨mutilated⟩
500. 0.0






60 pr Ct Exchange on Ditto
 300. 0.0

⟨232.17. 0⟩




800.    




1765May 4
By ⟨Cash recd of⟩ Joseph Valentine (the Steward) on Acct of the Profits arising from his Estate pr Accts Renderd

 1208. 7. 2   






1638. 4.11


Errors Excepted ⟨pr⟩ Go: Washington 6th May 1765






Miss Martha Parke Custis
Dr





sterl.
Curry


[1764] 30 Apl
To Balle of the last Acct settled ⟨with⟩ the Genl Court of this date

89.11. 3 1/2



⟨To Cash⟩ paid for Sundries ⟨mutilated⟩






To Miss Wade ⟨mutilated⟩
£  0.16. 0





Mr Mackay ⟨mutilated⟩
.10.  





Mr Craig for ⟨mutilated⟩
1. 2. 6





Mr Hubbard ⟨mutilated⟩
. 2. 6





To the ⟨mutilated⟩
. 5.  





Messrs Carlyle & Dal⟨ton’s Acct⟩ for 8 Yds ⟨mutilated⟩
2. 7.  





Mr Stedlar entrance Musick
   1. 7.  

6. 5. 7



To Mr Didsbury for shoes charged by a







mistake to George Washington amounting to Sterlg
£ 2.18. 6





Freight insurance &ca
    7. 3
   3. 5.9
              





3. 5.9
95.16.10 1/2



⟨Mutilated⟩ Miss Custis & carried to new Acct
114. 0.10
  88.12.3
              





£117. 6.7
£184. 9. 1 1/2



Contra
Cr





[sterling]
[currency]


1764 Apl 30
By Balle of the last Settlement ⟨mutilated⟩ of the ⟨mutilated⟩
117. 6.7




By Cash received ⟨mutilated⟩





Mr Willm Dandridge ⟨mutilated⟩
£ 44. 0.10





Mr Phil. ⟨Whitehead Claiborne⟩
14.    





Mrs McKenzie
10.16.  





⟨mutilated⟩
 115.12. 3 1/2







 117. 6.7
 184. 9. 1 1/2


Errors Excepted pr





Go: Washington





Williamsburg 6th May 1765





Note. The above Accts are exact copies of those ⟨settled⟩ by Commissioners appointed by the Genl Court namely Peyton Randolph Burwell Bassett ⟨mutilated⟩ on the 6th day of May 1765
